DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-9, 14, 16-25, 28, 30-32, 36-44, 49, 51-60, 63, 65-67, and 71-75 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Kim et al., US Patent Application Publication Number 2018/0183505 (hereinafter Kim).
Regarding claims 1, 36, 71, and 74, Kim discloses a method for wireless communications by a first user equipment (UE), comprising: transmitting a group proximity message indicating that a group of UEs including the first UE and a second UE are located within a defined proximity of each other [fig. 16: ref. S1610; paragraph 0169]; receiving a beam configuration for the group of UEs based at least in part on 6 the group proximity message [fig. 16: ref. S1630; paragraphs 0171-0172]; and communicating with a base station based at least in part on the beam configuration [paragraph 0186].
Regarding claims 2 and 37; Kim discloses wherein receiving the beam configuration comprises: receiving the beam configuration that indicates a beam measurement reporting configuration for the group of UEs [paragraphs 0171-0172].
Regarding claims 3 and 38, Kim discloses wherein communicating with the base station comprises: transmitting, by the first UE, a beam measurement report to the base station  for the group of UEs based at least in part on the beam measurement reporting configuration [paragraph 0168]. 
Regarding claims 4 and 39, Kim discloses monitoring for a data transmission or a control transmission from the base station via a beam selected for transmissions to the group of UEs based at least in part on the 4 beam measurement report [paragraph 0186].
Regarding claims 5 and 40, Kim discloses receiving the beam configuration that indicates a beam measurement reporting configuration for a first subset of the group of UEs, the first subset including the first UE [paragraphs 0171-0172].
Regarding claims 6 and 41, Kim discloses transmitting, by the first UE, a beam measurement report to the base station for the first subset based at least in part on the beam measurement reporting configuration [paragraph 0168].
Regarding claims 7 and 42, Kim discloses monitoring for a data transmission or a control transmission from the base station via a beam selected for transmissions to the first subset based at least in part on the beam measurement report [paragraph 0186].
Regarding claims 8 and 43, Kim discloses wherein the first UE and the second UE are at respective edges of a formation of the group of UEs, and wherein a beam is selected by the base station for each UE in the group of UEs based at least in part on relative positions of respective UEs in the group [paragraph 0171].
Regarding claims 9 and 44, Kim discloses wherein receiving the beam configuration further comprises: receiving a broadcast message or a multicast message for the group of UEs indicating a beam selected by the base station for each UE in the group of UEs, wherein the communicating with the base station is based at least in part on the broadcast message or the multicast message [paragraph 0173].
Regarding claims 14 and 49, Kim discloses wherein transmitting the group proximity message comprises: transmitting group information for the group of UEs [paragraph 0169].
Regarding claims 16 and 51, Kim discloses wherein receiving the beam configuration comprises: receiving the beam configuration that indicates a beam sweep pattern for the group of UEs, wherein communicating with the base station is in accordance with the beam sweep pattern [fig. 16: ref. S1630 wherein including a beam sweep pattern is inherent].
Regarding claims 17, 52, 72, and 75, Kim discloses a method for wireless communications by a base station, comprising: receiving a group proximity message indicating that a group of user equipments (UEs) including a first UE and a second UE are located within a defined proximity of each other [fig. 16: ref. S1610; paragraph 0169]; transmitting a beam configuration for the group of UEs based at least in part on the group proximity message [fig 16: S1630; paragraphs 0171-1072]; and communicating with the group of UEs based at least in part on the beam  configuration [paragraph 0186].
Regarding claims 18 and 53, Kim discloses wherein transmitting the beam configuration comprises: transmitting the beam configuration that indicates a beam measurement reporting configuration for the group of UEs [paragraphs 0171-0172].
Regarding claims 19 and 54, Kim discloses receiving, from the first UE of the group of UEs, a beam measurement report for the group of UEs based at least in part on the beam measurement reporting configuration [paragraphs 0171-0172].
Regarding claims 20 and 55, Kim discloses transmitting a data transmission or a control transmission to one or more UEs 3 of the group of UEs via a beam selected for transmissions to the group of UEs based at least 4 in part on the beam measurement report [paragraph 0186].
Regarding claims 21 and 56, Kim discloses transmitting the beam configuration that indicates a first beam measurement reporting configuration for a first subset of the group of UEs and a second beam measurement reporting configuration for a second subset of the group of UEs [paragraph 0168].
Regarding claims 22 and 57, Kim discloses wherein the first UE and the second UE are at respective edges of a formation of the group of UEs, the method further comprising: selecting a beam for each UE in the group based at least in part on relative positions of respective UEs in the group of UEs [paragraph 0171].
Regarding claims 23 and 58, Kim discloses receiving, from the first UE of the group of UEs, a first beam measurement report for the first subset based at least in part on the first beam measurement reporting configuration; and receiving, from the second UE of the group of UEs, a second beam measurement report for the second subset based at least in part on the second beam measurement reporting configuration [paragraph 0168].
Regarding claims 24 and 59, Kim discloses transmitting a first data transmission or a first control transmission from the base station to the first subset via a first beam selected for transmissions to the first subset based at least in part on the first beam measurement report; and transmitting a second data transmission or a second control transmission from the base station to the second subset via a second beam selected for transmissions to the second subset based at least in part on the second beam measurement report [paragraph 0186].
Regarding claims 25 and 60, Kim discloses receiving the group proximity message that indicates movement sequence information for one or more UEs in the group of UEs [paragraph 0171].
Regarding claims 28 and 63, Kim discloses receiving group information for the group of UEs [paragraph 0169].
Regarding claims 30 and 65, Kim discloses wherein the group proximity message indicates that the group of UEs including the first UE and the second UE are located within the defined proximity of each other based at least in part on UE position data for one or more UEs within the group of UEs [paragraph 0171].
Regarding claims 31, 66, and 73 Kim discloses transmitting the beam configuration that indicates a beam sweep pattern for the group of UEs, wherein communicating with the group of UEs is in accordance with the beam sweep pattern [fig. 16: ref. S1630 wherein including a beam sweep pattern is inherent].
Regarding claims 32 and 67, Kim discloses wherein transmitting the beam configuration further comprises: transmitting a broadcast message or a multicast message for the group of UEs indicating a beam selected by the base station for each UE in the group of UEs, wherein the communicating with the group of UEs is based at least in part on the broadcast message or the multicast message [paragraph 0173].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12, 33-35, 45-47, and 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 10-12, 33-35, 45-47, and 68-70, Kim does not specifically discloses wherein the broadcast message or the multicast message comprises downlink control information (DCI) or a medium access control (MAC) 3 control element (MAC-CE), wherein the DCI comprises a group common DCI, or wherein the group common DCI is scrambled using a radio network temporary identifier (RNTI) associated with the group of UEs.  However, the Examiner takes Official Notice that it is well known in the art for broadcast or multicast messages to include these elements.  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include these features as it is standard to include this control information to properly identify a specific group of devices.

Claims 13, 15, 26, 27, 29, 48, 50, 61, 62, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Applicant’s submission of prior art, Kim et al., US Patent Application Publication Number 2018/0159603 (hereinafter Kim2).
Regarding claims 13, 15, 26, 27, 29, 48, 50, 60, 61, and 64 Kim does not specifically disclose wherein transmitting the group proximity message comprises: transmitting or receiving a group identifier for the group of UEs or wherein the group information comprises one or more of a UE identifier for one or more UEs within the group of UEs, proximity metric data, group radius data, a leader identifier, UE position data, or any combination thereof.  However, Kim2 teaches these limitation [paragraph 0144].  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include the teaching of Kim2.  The motivation for this modification would have been to distinctly identity the group of user equipments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Takeda et al., US Patent Application Publication Number 2017/0208479, disclose a radio base station and radio communication method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
October 22, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644